Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 is being considered by the examiner.

Drawings
The drawings filed on 03/19/2020 are accepted.

Allowable Subject Matter
Claims 7, 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

With regards to claim 1, the claim recites “… a representative application document of a cluster having a topic similar to a topic of the new application document”, however the limitation appears to imply that the topic was somehow obtained or gleaned beforehand, but there was no earlier step that obtained the topic of the new application document and also, it is unclear if the new application document’s topic is a topic that describes the new application document, or a topic that is extracted from content within the new application document. 

With regards to claim 11, the claim recites “… a representative application document of a cluster having a topic similar to a topic of the new application document”, however the limitation appears to imply that the topic was somehow obtained or gleaned beforehand, but there was no earlier step that obtained the topic of the new application document and also, it is unclear if the new application document’s topic is a topic that describes the new application document, or a topic that is extracted from content within the new application document. 

With regards to claim 12, the claim recites “… a representative application document of a cluster having a topic similar to a topic of the new application document”, however the limitation appears to imply that the topic was somehow obtained or gleaned beforehand, but there was no earlier step that obtained the topic of the new application document 

With regards to claim 20, the term ‘purpose’ is a subjective term, and it is unclear as to the scope covered by this term. In the interest of proceeding with examination of the claim, the examiner will interpret the term ‘purpose’ to include an ‘identifiable topic’ (because since a topic is identifiable, then the reason for including information to make the topic identifiable is satisfied). The examiner suggests clarifying how a purpose is identified to help make the claim scope more definite.
	Additionally, the claim recites “… a purpose of the new application document” however the limitation appears to imply that the purpose was somehow obtained or gleaned beforehand, but there is no earlier step that obtained the purpose of the new application document and also, it is unclear if the new application document’s purpose is a purpose that describes the new application document, or a purpose that is extracted from content within the new application document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deolalikar et al (US Application: US 20110202528, published: Aug. 18, 2011, filed: Feb. 13, 2010), in view of Naderi (US Patent: 9262393, issued: Feb. 16, 2016, filed: Feb. 17, 2011).

With regards to claim 1. Deolalikar et al teaches a method, comprising: 
obtaining a plurality of previously submitted application documents, wherein each of the previously submitted application documents comprises information provided by a user who initiated a given previously submitted application document (paragraphs 0001, 0006, 0015, 0016: the user specifies a query document having subject matter (interpreted as topic content) and the documents in a user’s storage system (which can be provided through user set definition) are obtained (and at least a portion of the information comprises unstructured information (paragraph 0011: the document may contained unstructured information)); 

clustering the plurality of previously submitted application documents into clusters of application documents based upon topics of the previously submitted application documents, wherein the previously submitted application documents within a given cluster have similar topics among the previously submitted application documents included in the given cluster (paragraphs 0014, 0017, 0019, 0026: prior documents in a set are clustered in a plurality of clusters based on similar set of text token terms/phrases (the text token(s) are interpreted as representing a ‘topic’ ); 



identifying, for each representative application document, entities contained within a given representative application document (paragraphs 0017, 0022 and 0031: the representative document (having text token-term/phrase entities) that is considered ‘fresh’ is identified).

However Deolalikar et al does not expressly teach wherein each of the entities corresponds to information to be entered into a new application document created from the given representative application document; and engaging in a dialogue with a user to create the new application document utilizing a similar representative application document to request information from the user, wherein the similar representative application document comprises a representative application document of a cluster having a topic similar to a topic of the new application document.

Yet Naderi teaches wherein each of the entities corresponds to information to be entered into a new application document created from the given representative application document (Abstract, column 17, lines 25-67: a user creates a “new” filled-state document when the user identifies a form/representative-document having text field entities for the Wizard to traverse and prompt); and 


It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Deolalikar et al’s ability to identify a representative application document based upon user request to retrieve/identify the representative application document (by specifying topic parameters for the representative document), such that the retrieval/identification of the representative document would have been part of an identification process of a form filling process that uses a wizard to analyze entities of the identified representative document (form) and prompts information to be entered in a new application document by engaging in a dialog with a user to help fill out/create the application document, as taught by Naderi. The combination would have 

With regards to claim 2. The method of claim 1, the combination of Deolalikar et al and Naderi teaches comprising generating the new application document using the representative application document as a template for the new application document; and populating the new application document with the information provided by the user, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 3. The method of claim 2, the combination of Deolalikar et al and Naderi teaches comprising populating the new application document with information identified from a context of the user, the context being determined using a secondary source, as similarly explained in the rejection of claim 1 (the settings are considered the claimed ‘secondary source’, for which the settings data is considered a type of context), and is rejected under similar rationale.

With regards to claim 5. The method of claim 1, the combination of Deolalikar et al and Naderi teaches comprising segmenting the representative application document into different sections utilizing a pre-trained classifier, as similarly explained in the rejection of claim 1 (the Wizard of Naderi is trained (according to user input or pre-existing logic) 

With regards to claim 9. The method of claim 1, the combination of Deolalikar et al and Naderi teaches wherein the identifying entities comprises utilizing an entity model that is trained for entity recognition, as similarly explained in the rejection of claim 1 (as explained, Naderi teaches field entities are recognized by referencing logic (model) that can recognize mandatory and optional fields), and is rejected under similar rationale.

With regards to claim 10. The method of claim 1, the combination of Deolalikar et al and Naderi teaches wherein the topic for the new application document is identified by the user, as similarly explained in the rejection for claim 1 (as explained, Deololalikar et al teaches the topic for the identification of the new application document is identified through the user submitting a query that references subject matter)), and is rejected under similar rationale.

With regards to claim 11, the combination of Deolalikar et al and Naderi teaches an apparatus, comprising: at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: computer readable program code configured to obtain a plurality of previously submitted application documents, wherein each of the previously submitted application documents comprises information provided by a user who initiated a given previously submitted 

With regards to claim 12. the combination of Deolalikar et al and Naderi teaches a computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising: computer readable program code 

With regards to claim 13. The computer program product of claim 12, the combination of Deolalikar et al and Naderi teaches comprising generating the new application 

With regards to claim 14. The computer program product of claim 13, the combination of Deolalikar et al and Naderi teaches comprising populating the new application document with information identified from a context of the user, the context being determined using a secondary source, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 16. The computer program product of claim 12, the combination of Deolalikar et al and Naderi teaches comprising segmenting the representative application document into different sections utilizing a pre-trained classifier, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

With regards to claim 19. The computer program product of claim 12, the combination of Deolalikar et al and Naderi teaches wherein the identifying entities comprises utilizing an entity model that is trained for entity recognition, as similarly explained in the rejection of claim 9, and is rejected under similar rationale.

With regards to claim 20. the combination of Deolalikar et al and Naderi teaches a method, comprising: receiving input from a user to generate a new application .

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deolalikar et al (US Application: US 20110202528, published: Aug. 18, 2011, filed: Feb. 13, 2010), in view of Naderi (US Patent: 9262393, issued: Feb. 16, 2016, filed: Feb. 17, 2011) and further in view of Carbonell et al (US Patent: 5995920, issued: Nov. 30, 1999).

With regards to claim 4. The method of claim 3, the combination of Deolalikar et al and Naderi teaches comprising refining information included within the populated application 

However, the combination does not expressly teach refining information … such that the included information is both (i) grammatically and (ii) semantically accurate. 

Yet Carbonell et al teaches refining information … such that the included information is both (i) grammatically and (ii) semantically accurate (Abstract, Fig 8: the system includes the ability to refine both grammar and ensure semantic accuracy by providing feedback to refine/remove grammatical errors and also edit/refine semantic ambiguities through correction).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Deolalikar et al and Naderi’s ability to refine information within the document, such that the refinement is based upon grammatical and semantical analysis to change/refine the information, as taught by Carbonell et al. The combination would have allowed Deolalikar et al to have been able to enforce lexical and grammatical constraints used by authors while also supporting the authors in disambiguating their text … (Carbonell et al, column 3, lines 40-45). 

With regards to claim 15. The computer program product of claim 14, the combination of Deolalikar et al,  Naderi and Carbonell et al teaches comprising refining information included within the populated application document such that the included information is .

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deolalikar et al (US Application: US 20110202528, published: Aug. 18, 2011, filed: Feb. 13, 2010), in view of Naderi (US Patent: 9262393, issued: Feb. 16, 2016, filed: Feb. 17, 2011) and further in view of White et al (US Application: US 2002/0128935, published: Sep. 12, 2002, fi led: Mar. 11, 2002).

With regards to claim 6. The method of claim 1, the combination of Deolalikar et al and Naderi teaches comprising … the new application document, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination does not expressly teach …  determining at least one document to be attached to the new application document.

Yet White et al teaches …  determining at least one document to be attached to the new [form] document (paragraph 0113, Fig 15: a new form document for submission can include the option to also option to attach a document with the form document content for uploading ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Deolalikar et al and Naderi’s new form document, such 

With regards to claim 17. The computer program product of claim 12, the combination of Deolalikar et al,  Naderi and White et al teaches comprising determining at least one document to be attached to the new application document, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newman (US Patent: 5774833): This reference teaches syntactic and semantic analysis of patent text and drawings.
Dobrynin et al (US Application: US 2019/0205322): This reference teaches semantic group identification based upon document clusters and generating semantic groups from a corpus of unstructured documents.
Rosswog et al (US Patent: 9514414): This reference teaches generating a document from annotations and clusters.
Chellapilla et al (US Application: US 2004/0181749): This reference teaches populating electronic forms from scanned documents.
Aggarwal et al (US Patent: 11003862): This reference teaches classifying structural features of a digital document using machine learning.
Gaither et al (US Application: US 2017/0046622): This reference teaches form value prediction utilizing field recognition.
Ethier et al (US Application; US 2013/0198628): This reference teaches automated wizard generation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILSON W TSUI/Primary Examiner, Art Unit 2178